 In the Matter of TOMAHAWKKRAFT PAPER COMPANYandTIMBERWORKERS'UNION LOCAL No. 29,INTERNATIONAL WOODWORKERS OFAMERICA, C. I. O.Case Yo. 18-R-891.-Decided February 99, 1944Mr. C. G. MCLaren,of Tomahawk, Wis., andMr. 0. S. Hoebreekx,of Rhinelander, Wis., for the Company.Messrs. Henry PaullandIlmar Koivunen,of Duluth, Minn., for theUnion.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Timber Workers' Union, Local No. 29,InternationalWoodworkers of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Tomahawk Kraft PaperCompany, Tomahawk, Wisconsin, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Stephen M. Reynolds, Trial Examiner. Saidhearing was held at Duluth, Minnesota, on December 23, 1943. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINEISS OF THE COMPANY.Tomahawk Kraft Paper Company is a Wisconsin corporation havingits principal place of business in Tomahawk, Wisconsin, where it isengaged in the manufacture; sale, and distribution of kraft paper.55 N. L. R. B., No. 35.215 216DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company operates two camps near Babbitt,Minnesota,both ofwhich are involved in this proceeding.At these camps, the Companyis engaged in producing pine pulpwood, spruce pulpwood, poplarbolts, andminingtimber.For thefiscalyear ending May 31, 1943, theCompany produced at said camps, and shipped to points outside theState of Minnesota, 15,155 cords of pine pulpwood, 1,578 cords ofspruce pulpwood, 1,172 cords of poplar bolts, and 258,000 feet ofmining timber.Approximately 70 percent of the total productionof said camps is shipped to points outside the State of, Minnesota.The Company admits that is is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTimber Workers' Union. Local No. 29, International Woodworkersof America is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Union notified the Company that it represented a majority ofits employees, and requested a conference.The Company refused onthe grounds that it doubted the Union's claimed majority, and that,in any event, it would not recognize the Union until it was certifiedby the Board.A statement of the Regional Director introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist of allemployees of the Company at its Babbitt, Minnesota, camps, includingthe cleaning woman at Camp No. 2, butexcludingtruck drivers, me-chanics, andgreasers,store clerks, the cleaning woman in Camp No.1, and supervisory employees.The Companyagreesgenerally withthe Union, but would exclude the cleaning woman in Camp No. 2, andinclude the truck drivers, mechanics,and greasers.IThe Regional Director reported that the Union submitted 99 application cards, dated inNovember and December 1943,bearing apparently genuine signatures.Of the 99 cardspresented,87 bear the names of persons whose names appear on the. Company's pay roll ofNovember 15, 1943, which pay roll contains the names of 208 employees within the unit. TOMAHAWK KRAFT PAPER COMPANY,217The record discloses that persons employed by the Company in theclassifications of truck drivers, mechanics and greasers, in additionto engaging in duties normally associated with individuals in thosecategories, engage in other duties such as driving tractors, top loading,bull dozing, operating cranes, and other logging operations. It ap-pears that there is, frequent interchange of jobs, and even during thetrucking season, which is roughly from December to March, a majorityof these employees will engage in logging operations other than truckdriving.All employees are under the same supervision and havesimilar working conditions.However, it further appears that Mid-west District Council No. 12, International Woodworkers of America,C. I. 0., of which the Union is a member, has entered into an agree-ment with Teamsters Council No. 48 of Duluth & NorthernMinnesotaInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, A. F. of L., whereby jurisdiction over truckdrivers, mechanics, and greasers is granted to the latter organization.Pursuant to such agreement, the Union has not' attempted to organizethese employees, and does not admit them to membership. Under thesespecial circumstances, we are of the opinion that, truck drivers, me-chanics, and greasers, as a class, should be excluded ; we shall, there-fore, exclude them from the unit.With respect to the cleaning woman in Camp No. 2, 'the record dis-closes that this employee spends about 3 hours a day making beds andchanging linen in the bunkhouse. The Union contends that the dutiesof this employee are similar to those of a "bull cook."A "bull cook,"however, is usually an older male not able to do the work of a lumber-jack, who fixes fires, cleans floors, supplies wood for the fires, chop-ping it if necessary, and sometimes makes the beds. It is clear thatthe cleaning woman is engaged in duties not comparable to those ofa regular "bull cook," and that her duties are not related to the dutiesof the other employees in the unit requested by the Union.We con-clude that the cleaning woman in Camp No. 2 should be excludedfrom the unit; we shall exclude her.We find that all employees of the Company at its Babbitt, Minne-sota, camps, excluding store clerks, cleaning women, truck drivers,mechanics, and greasers, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representation whichhas arisen be resolvedby anelection by secret ballot among the em-ployees in the appropriate unit who wereemployed during the pay- 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.As stated hereinabove, most of the employees who fall generallywithin the classifications of truck drivers, mechanics, and greasers,also engage in duties similar to those of the other employees at thecamps.The record indicates that only the following five employees,Fred Fenner, Joe Farkes, Kenneth Fenner, Howard Long, and Ken-neth Mitchell, who appear to be assigned more regularly to produc-tion work than are the others, have, as production workers, a suf--ciently substantial interest in the conditions of employment in theunit herein found appropriate and in the outcome of the election inthat unit to entitle them to vote in the election hereinafter directed.Accordingly, we find that the five named individuals, although clas-sified in the excluded job categories, shall be eligible to vote in theelection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuantto ArticleIII, Section 9, of the NationalLaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tomahawk KraftPaper Company, Tomahawk,Wisconsin,an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Eighteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11,of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during thepay-rollperiod immediatelypreceding the date of this Direction,inducting employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to' the date of the election, to determine whether or not theydesire to be represented by Timber Workers' Union, Local No. 29,InternationalWoodworkers of America,C. I. O., for the purposes ofcollective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.